

115 HR 3683 IH: Student and Families Tax Reduction Act
U.S. House of Representatives
2017-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3683IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2017Ms. Shea-Porter (for herself, Mr. O'Halleran, Mr. Raskin, Mr. Gonzalez of Texas, Mr. Vargas, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the deduction for qualified
			 tuition and related expenses.
	
 1.Short titleThis Act may be cited as the Student and Families Tax Reduction Act. 2.Permanent extension of deduction for qualified tuition and related expenses (a)In generalSection 222 of the Internal Revenue Code of 1986 is amended by striking subsection (e).
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016. 